DURHAM, Justice:
Jo Ann Tsakalos (“Tsakalos”) appeals from a district court decision affirming a decision of the Ogden City Civil Service Commission (“CSC”) terminating her employment with the city. The CSC action resulted from an ex parte order of the Third Circuit Court, which Tsakalos claims was issued in violation of her civil service employment rights. We affirm.
Tsakalos became employed by Ogden City in 1975 as a court clerk and was in a supervisory position at the time of her termination. On March 4, 1983, she was suspended for fifteen days pending an investigation of allegations that she had tampered with court records. The Ogden City Manager conducted a hearing and found that Tsakalos had withheld from the Drivers License Division information about traffic citations she and her relatives had received. On March 21, he ordered that she be demoted to a lower civil service classification.
Based on the results of the administrative investigation and hearing, the Board of Judges of the Third Circuit Court issued an order prohibiting Tsakalos from performing any function related to court records. This order had the practical effect of making Tsakalos ineligible for any employment in the clerk’s office. On April 7, the city manager amended his order in accord with the Board of Judges’ order and, finding that there were no other civil service positions open for which Tsakalos was qualified, placed her on inactive, unpaid status. She appealed this decision to the CSC, *198which sustained the order of the city manager. She then appealed to the district court, which affirmed the decision of the CSC.
On appeal to this Court, Tsakalos argues that the circuit court judges’ ex parte order violated her statutory and civil service employment rights. However, the circuit court judges who issued the order are employees of the state,1 not of the city of Ogden, and their actions are not attributable to the city. Neither the Third Circuit Court nor any of its judges were named as defendants in this action. Tsakalos does not argue that the city of Ogden, the CSC, or the city manager issued any orders or engaged in any activity that violated her rights, and the record does not disclose improper action by any of them. Therefore, we need not reach the question of the legality of the circuit court order because the named defendants could not be held responsible for the order or its consequences. The named defendants could not be liable for the alleged injury to Tsakalos' employment rights; therefore, we affirm the decision of the district court.
HALL, C.J., and HOWE and ZIMMERMAN, JJ., concur.
STEWART, Associate C.J., concurs in the result.

. The state of Utah is a party to this action only because Ogden City filed a third-party complaint against the State seeking indemnification from the State if Tsakalos prevailed over Ogden City, Tsakalos did not sue the State,